
	
		II
		Calendar No. 1067
		110th CONGRESS
		2d Session
		S. 1387
		[Report No. 110–491]
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Ms. Klobuchar (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the Committee on
			 Environment and Public Works
		
		
			September 24 (legislative day, September 17),
			 2008
			Reported by Mrs. Boxer,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Emergency Planning and Community
		  Right-to-Know Act of 1986 to provide for greenhouse gases.
	
	
		1.Short titleThis Act may be cited as the
			 National Greenhouse Gas Registry Act
			 of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)global climate
			 change poses a significant threat to national security, the United States
			 economy, public health and welfare, and the global environment;
				(2)high-quality data
			 will be an important factor in successfully implementing a green house gas
			 regulatory framework; and
				(3)to begin to manage
			 climate change risks, public and private entities will need a comprehensive,
			 accurate inventory, registry, and information system of the sources and
			 quantities of United States greenhouse gas emissions.
				(b)PurposeThe
			 purpose of this Act is to establish a mandatory greenhouse gas inventory,
			 registry, and information system that—
				(1)is complete,
			 consistent, transparent, and accurate;
				(2)will provide
			 accurate data that can be used by public and private entities to design
			 efficient and effective greenhouse gas emission reduction strategies;
			 and
				(3)will provide the
			 appropriate high-quality data to be used in any future greenhouse gas
			 regulatory framework.
				3.Inclusion of
			 greenhouse gases in Emergency Planning and Community Right-to-Know Act of
			 1986
			(a)Inclusion on
			 list of greenhouse gasesSection 302 of the Emergency Planning
			 and Community Right-to-Know Act of 1986 (42 U.S.C. 11002) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)—
						(i)in the first
			 sentence, by striking Within and inserting the following:
							
								(A)In
				generalNot later
				than
								;
						(ii)in the second
			 sentence, by striking The list and inserting the
			 following:
							
								(B)Contents
									(i)In
				generalSubject to clause (ii), the
				list
									;
				and
						(iii)by adding at the
			 end the following:
							
								(ii)Inclusion of
				greenhouse gasesNotwithstanding clause (i), the Administrator
				shall include greenhouse gases on the list under this
				paragraph.
								;
				and
						(B)in paragraph (3),
			 by adding at the end the following:
						
							(D)Greenhouse
				gasesNotwithstanding any other provision of this section, the
				Administrator—
								(i)shall establish a
				threshold planning quantity for greenhouse gases under subparagraph (A) of 1
				metric ton for each greenhouse gas; and
								(ii)shall not be
				required to comply with subparagraph (A) for purposes of establishing the
				threshold planning quantity for greenhouse gases under clause
				(i).
								;
				and
					(2)by adding at the
			 end the following:
					
						(e)Greenhouse gas
				emissions
							(1)Definition of
				affected facilityIn this subsection:
								(A)In
				generalThe term affected facility means—
									(i)a major emitting
				facility (as defined in section 169 of the Clean Air Act (42 U.S.C.
				7479));
									(ii)a major
				stationary source (as defined in section 169A(g) of that Act (42 U.S.C.
				7491(g)));
									(iii)an electricity
				generator or electric utility that emits a greenhouse gas;
									(iv)a facility that
				manufactures or imports a greenhouse gas;
									(v)a facility that
				emits nitrous oxides associated with the manufacture of adipic or nitric
				acid;
									(vi)an aluminum
				smelter that emits a greenhouse gas;
									(vii)an underground
				coal mine that emitted more than 35,000,000 cubic feet of methane during
				calendar year 2004 or thereafter;
									(viii)a facility that
				emits hydrofluorocarbon-23 as a byproduct of hydrochlorofluorocarbon-22;
				and
									(ix)any other
				facility of appropriate size, as determined by the Administrator, that emits a
				greenhouse gas.
									(B)ExclusionThe
				term affected facility does not include any small business (as
				described in part 121 of title 13, Code of Federal Regulations (or a successor
				regulation)) that generates fewer than 10,000 metric tons of greenhouse gas
				emissions during a calendar year unless the small business elects to be
				considered for a de minimis exemption under this subsection, or elects to
				voluntarily participate in the reporting and registry under section 314, as an
				affected facility.
								(2)De minimis
				exemptionsAs soon as practicable after the date of enactment of
				this subsection, the Administrator may determine the level of global warming
				pollution emissions from a source within an affected facility that shall be
				considered to be eligible for a de minimis exemption from a requirement under
				this section.
							(3)RequirementsIn
				making a determination pursuant to paragraph (2), the Administrator
				shall—
								(A)take into
				consideration the availability and suitability of simplified techniques and
				tools;
								(B)establish criteria
				under which, beginning in calendar year 2010, a third-party entity may be
				qualified by the Administrator to certify reported greenhouse gas emissions and
				emission baselines of affected facilities; and
								(C)to the maximum
				extent practicable, integrate into any applicable reporting and certification
				procedure each State administering a mandatory carbon registry system, as
				determined by the
				Administrator.
								.
				(b)Commissions,
			 districts, and committeesSection 301 of the Emergency Planning
			 and Community Right-to-Know Act of 1986 (42 U.S.C. 11001) is amended by adding
			 at the end the following:
				
					(e)Greenhouse
				gasesNotwithstanding any other provision of this Act, the
				establishment of a State emergency response commission, an emergency planning
				district, or an emergency planning committee under this section shall not be
				required with respect to any greenhouse
				gas.
					.
			(c)Greenhouse gas
			 recordsSubtitle B of the Emergency Planning and Community
			 Right-to-Know Act of 1986 (42 U.S.C. 11021 et seq.) is amended by adding at the
			 end the following:
				
					314.Greenhouse gas
				reports and registry
						(a)Reports
							(1)In
				generalSubject to section 301(e), each affected facility (as
				defined in section 302(e)(1)) shall submit to the appropriate State emergency
				response commission under section 301 an annual report describing the
				greenhouse gas emissions and applicable emission baselines of the affected
				facility during the preceding calendar year.
							(2)RequirementEach
				report submitted under paragraph (1) shall express the greenhouse gas emissions
				of an affected facility—
								(A)in metric tons of
				each greenhouse gas emitted by the affected facility; and
								(B)in metric tons of
				the carbon dioxide equivalent of each greenhouse gas so emitted.
								(b)Action by
				commissionEach State emergency response commission that receives
				a report under subsection (a) shall—
							(1)ensure that the
				report is certified in accordance with regulations of the Administrator;
							(2)for calendar year
				2010 and each calendar year thereafter, ensure that the report is certified by
				a third-party entity as described in section 302(e)(3)(B);
							(3)submit to the
				Administrator a copy of each report for inclusion in the greenhouse gas
				registry under subsection (d); and
							(4)establish and
				maintain in the office of the commission a record of each report submitted to
				the commission under subsection (a) for each calendar year.
							(c)Public
				accessA State emergency response commission shall ensure public
				access to the records maintained under subsection (b)(3), except to the extent
				that information contained in such a record is otherwise protected from public
				access under this Act.
						(d)National
				greenhouse gas registry
							(1)EstablishmentThe
				Administrator, in consultation with the Secretary of Commerce, the Secretary of
				Agriculture, the Secretary of Energy, States, the private sector, and
				nongovernmental organizations concerned with establishing standards for the
				reporting of greenhouse gas emissions, shall establish and maintain a national
				greenhouse gas emissions registry (referred to in this subsection as the
				registry).
							(2)InclusionsThe
				Administrator shall include in the registry—
								(A)each report
				received from a State emergency response commission under subsection
				(b)(3);
								(B)for each
				greenhouse gas emitted, according to the reports, an estimate of the quantity
				of emissions of the greenhouse gas by each category of source;
								(C)a detailed
				analysis of trends in the quantity, composition, and sources of greenhouse gas
				emissions in the Unites States; and
								(D)an estimate
				of—
									(i)mobile source
				emissions of the greenhouse gas emitted as a result of combustion of fuels in
				transportation equipment, such as automobiles, trucks, trains, airplanes, and
				vessels;
									(ii)direct stationary
				combustion source emissions;
									(iii)the total
				quantity of direct greenhouse gas emissions from stationary sources, expressed
				in units of carbon dioxide equivalent;
									(iv)the quantity of
				petroleum products sold or imported by each affected facility, and the quantity
				of greenhouse gases, expressed in units of carbon dioxide equivalent, that
				would be emitted when those products are used for transportation in the United
				States, as determined by the Administrator;
									(v)the total quantity
				of reductions in greenhouse gas emissions created by greenhouse gas
				offsets;
									(vi)the quantity of
				hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride (expressed in
				units of carbon dioxide equivalent) that—
										(I)are sold or
				imported by each affected facility; and
										(II)will ultimately
				be emitted in the United States, as determined by the Administrator; and
										(vii)such other
				categories of emissions as the Administrator determines may be practicable and
				useful for the purposes of this Act, such as—
										(I)indirect emissions
				from imported electricity, heat, and steam;
										(II)process and
				fugitive emissions; and
										(III)production or
				importation of greenhouse gases.
										(3)Public
				availabilityThe Administrator shall publish on the website of
				the Environmental Protection Agency all information contained in the registry,
				except in any case in which publishing the information would result in a
				disclosure of information vital to national security, as determined by the
				Administrator.
							(4)IntegrationThe
				Administrator shall integrate, to the maximum extent practicable, information
				contained in the registry with any other environmental information system
				maintained by the Administrator.
							(e)New reporting
				system
							(1)In
				generalOn or after the date that is 3 years after the date of
				enactment of this section, the Administrator, in consultation with each party
				described in subsection (d)(1), may, on the record, after providing for a
				public hearing and opportunity to comment, and accordance with this Act or the
				authority of the Administrator under any other law administered by the
				Administrator, establish a new reporting system for greenhouse gases.
							(2)RequirementsA
				new reporting system established under this subsection shall, as compared with
				the registry established under subsection (d)—
								(A)incorporate and
				apply to the same affected facilities, gases, sources, and economic sectors;
				and
								(B)at a minimum, be
				equally as comprehensive.
								(f)RegulationsRegulations
				promulgated under this section may be enforced pursuant to section 113 of the
				Clean Air Act (42 U.S.C. 7413) with respect to any person that—
							(1)fails to submit a
				report under this section; or
							(2)otherwise fails to
				comply with those
				regulations.
							.
			(d)Definition of
			 greenhouse gasSection 329 of
			 the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
			 11049) is amended—
				(1)by redesignating
			 paragraphs (5) through (10) as paragraphs (6) through (11), respectively;
			 and
				(2)by inserting after
			 paragraph (4) the following:
					
						(5)Greenhouse
				gasThe term greenhouse gas means any of—
							(A)carbon
				dioxide;
							(B)mercury;
							(C)methane;
							(D)nitrous
				oxides;
							(E)hydrofluorocarbons;
							(F)perfluorocarbons;
							(G)sulfur
				hexafluoride; and
							(H)any other
				anthropogenically-emitted gas that the Administrator, after notice and comment,
				determines to contribute to global
				warming.
							.
				(e)Effect of
			 sectionNothing in this section or an amendment made by this
			 section requires the labeling of a greenhouse gas (as defined in paragraph (5)
			 of section 329 of the Emergency Planning and Community Right-to-Know Act of
			 1986 (42 U.S.C. 11049) (as amended by subsection (d))) as a toxic substance for
			 purposes of any other Federal law (including regulations).
			
	
		1.Short titleThis Act may be cited as the
			 Federal Greenhouse Gas Registry Act of
			 2008.
		2.PurposeThe purpose of this Act is to provide for
			 the establishment of a Federal greenhouse gas registry that—
			(1)is complete, consistent,
			 transparent, and accurate;
			(2)will collect reliable and
			 accurate data that can be used by public and private entities to design
			 efficient and effective energy security initiatives and greenhouse gas emission
			 reduction strategies; and
			(3)will provide appropriate
			 high-quality data to be used for implementing greenhouse gas reduction
			 policies.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Affected
			 facility
				(A)In
			 generalThe term affected facility means—
					(i)any facility that uses
			 more than 5,000 tons of coal in a calendar year;
					(ii)any facility that is a
			 natural gas processing plant or that produces natural gas in the State of
			 Alaska, or any entity that imports natural gas (including liquefied natural
			 gas);
					(iii)any facility that in
			 any year produces, or any entity that in any year imports, petroleum- or
			 coal-based liquid or gaseous fuel, the combustion of which will emit a group I
			 greenhouse gas, assuming no capture and sequestration of that gas;
					(iv)any facility that in any
			 year produces for sale or distribution, or any entity that in any year imports,
			 more than 10,000 carbon dioxide equivalents of chemicals that are greenhouse
			 gas (other than hydrofluorocarbons), assuming no capture and destruction or
			 sequestration of that gas;
					(v)a facility that produces
			 for sale or distribution, or an entity that imports, in any calendar year more
			 than 10,000 carbon dioxide equivalents of hydrofluorocarbons, perfluorocarbons,
			 sulfur hexafluoride, nitrogen trifluoride, or any other fluorinated gas that is
			 a greenhouse gas, as designated by the Administrator;
					(vi)a facility within the
			 electric power sector that contains a fossil fuel-fired electricity generating
			 unit or units that together emit more than 10,000 carbon dioxide equivalents of
			 greenhouse gas in any calendar year;
					(vii)an industrial facility
			 that emits more than 10,000 carbon dioxide equivalents of greenhouse gas in any
			 calendar year;
					(viii)a facility that
			 produces, or an entity that imports, in any calendar year petroleum- or
			 coal-based liquid or gaseous fuel, the combustion of which will emit more than
			 10,000 carbon dioxide equivalents of greenhouse gas;
					(ix)a local distribution
			 company that in any calendar year delivers natural gas, the combustion of which
			 will emit more than 10,000 carbon dioxide equivalents of greenhouse gas;
					(x)a site at which carbon
			 dioxide is geologically sequestered on a commercial scale;
					(xi)subject to subparagraph
			 (B), another facility that emits a greenhouse gas, as determined by the
			 Administrator; and
					(xii)at the option of the
			 Administrator, a vehicle fleet with emissions of more than 10,000 carbon
			 dioxide equivalents per calendar year, assuming no double-counting of
			 emissions.
					(B)ExclusionsThe
			 term affected facility may not include, at the discretion of the
			 Administrator, any facility described in subparagraph (A)(xi) that is owned or
			 operated by a small business (as described in part 121 of title 13, Code of
			 Federal Regulations (or a successor regulation)).
				(3)Carbon
			 contentThe term carbon content means the quantity
			 of carbon (in carbon dioxide equivalent) contained in a fuel.
			(4)Carbon dioxide
			 equivalentThe term carbon dioxide equivalent means,
			 with respect to a greenhouse gas, the quantity of the greenhouse gas that the
			 Administrator determines makes the same contribution to global warming as 1
			 metric ton of carbon dioxide.
			(5)Climate
			 RegistryThe term Climate Registry means the
			 greenhouse gas emissions registry jointly established and managed by more than
			 40 States and Indian tribes to collect high-quality greenhouse gas emission
			 data from facilities, corporations, and other organizations to support various
			 greenhouse gas emission reporting and reduction policies for the member States
			 and Indian tribes.
			(6)FacilityThe
			 term facility means 1 or more buildings, structures, or
			 installations of an entity on 1 or more contiguous or adjacent properties
			 located in the United States.
			(7)FeedstockThe
			 term feedstock means fossil fuel used as raw material in a
			 manufacturing process.
			(8)Greenhouse
			 gasThe term greenhouse gas means—
				(A)carbon dioxide;
				(B)methane;
				(C)nitrous oxide;
				(D)hydrofluorocarbons;
				(E)perfluorocarbons;
				(F)sulfur hexafluoride;
			 and
				(G)any other
			 anthropogenically-emitted gas that the Administrator, after notice and comment,
			 determines to contribute to climate change.
				(9)Greenhouse gas
			 emissions
				(A)In
			 generalThe term greenhouse gas emissions means
			 emissions of a greenhouse gas.
				(B)InclusionsThe
			 term greenhouse gas emissions includes—
					(i)stationary combustion
			 source emissions emitted as a result of combustion of fuels in stationary
			 equipment, such as boilers, furnaces, burners, turbines, heaters, incinerators,
			 engines, flares, and other similar sources;
					(ii)process emissions
			 consisting of emissions from chemical or physical processes other than
			 combustion;
					(iii)fugitive emissions
			 consisting of intentional and unintentional emissions from equipment leaks,
			 such as joints, seals, packing, and gaskets, or from piles, pits, cooling
			 towers, and other similar sources; and
					(iv)biogenic emissions
			 resulting from biological processes, such as anaerobic decomposition,
			 nitrification, and denitrification.
					(10)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(11)Industrial
			 facilityThe term industrial facility means—
				(A)any facility in the
			 manufacturing sector (as defined in North American Industrial Classification
			 System Codes 31, 32, and 33);
				(B)any natural gas
			 processing plant; and
				(C)any other facility that
			 produces petroleum- or coal-based liquid fuel.
				(12)Local distribution
			 companyThe term local distribution company has the
			 meaning given the term in section 2 of the Natural Gas Policy Act of 1978 (15
			 U.S.C. 3301).
			(13)RegistryThe
			 term Registry means the Federal greenhouse gas registry
			 established under section 6(a).
			(14)ReversalThe
			 term reversal means an intentional or unintentional release to the
			 atmosphere of a significant quantity (as determined by the Administrator) of
			 greenhouse gas that was sequestered.
			(15)SequesteredThe
			 term sequestered means the isolation of a greenhouse gas, without
			 reversal, in geological formations, as determined by the Administrator.
			(16)SourceThe
			 term source means any building, structure, installation, unit,
			 point, operation, vehicle, land area, or other item that emits or may emit a
			 greenhouse gas.
			4.Reporting
			 requirements
			(a)In
			 generalEach affected facility shall submit to the Administrator,
			 for inclusion in the Registry, periodic reports, including annual and quarterly
			 data, that—
				(1)describe the quantity and
			 type of feedstocks that are extracted, produced, refined, imported, exported,
			 or consumed at or by the facility;
				(2)describe the quantity of
			 each greenhouse gas generated, produced, imported, exported, consumed, or
			 captured and sequestered at or by the facility;
				(3)describe the quantity of
			 electricity generated, imported, exported, or consumed by or at the facility,
			 and information on the quantity of greenhouse gases emitted when the imported,
			 exported, or consumed electricity was generated, as determined by the
			 Administrator;
				(4)provide a list and
			 description of sources of greenhouse gas emissions at the facility;
				(5)describe greenhouse gas
			 emissions expressed in metric tons of each greenhouse gas emitted and in the
			 quantity of carbon dioxide equivalents of each greenhouse gas emitted;
				(6)describe the aggregate
			 quantity of each greenhouse gas emitted from each source at the facility,
			 including stationary combustion source emissions, process emissions, and
			 fugitive emissions, and the aggregate quantity of those emissions;
				(7)quantify greenhouse gas
			 emissions in accordance with the measurement standards established under
			 section 5;
				(8)provide other data
			 necessary for accurate and complete accounting of greenhouse gas emissions, as
			 determined by the Administrator;
				(9)provide an appropriate
			 certification regarding the accuracy and completeness of reported data, as
			 determined by the Administrator; and
				(10)are submitted
			 electronically to the Administrator, in such form and to such extent as may be
			 required by the Administrator.
				(b)De Minimis
			 Exemptions
				(1)In
			 generalThe Administrator may determine—
					(A)whether certain sources
			 at a facility should be considered to be eligible for a de minimis exemption
			 from the reporting requirement under this Act; and
					(B)the level of greenhouse
			 gases emitted from a source that would qualify for such an exemption.
					(2)FactorsIn
			 making a determination under paragraph (1), the Administrator shall
			 consider—
					(A)the availability and
			 suitability of simplified techniques and tools for quantifying emissions;
			 and
					(B)the cost to measure those
			 emissions relative to the purposes of this Act, including the goal of
			 collecting complete and consistent facility-wide data.
					(c)Verification of report
			 requiredThe Administrator shall verify the completeness and
			 accuracy of the report using information provided under this section or
			 obtained under other provisions of law.
			(d)TimingFor
			 calendar year 2010 and each subsequent calendar year, each affected facility
			 shall submit quarterly data described in this section to the Administrator not
			 later than 90 days after the end of the applicable quarter.
			(e)No Effect on Other
			 RequirementsNothing in this title affects any requirement in
			 effect as of the date of enactment of this Act relating to the reporting
			 of—
				(1)fossil fuel production,
			 refining, importation, exportation, or consumption data;
				(2)greenhouse gas emission
			 data; or
				(3)other relevant
			 data.
				5.Data quality and
			 verification
			(a)Protocols and
			 Methods
				(1)In
			 generalThe Administrator shall establish by regulation, taking
			 into account the Climate Registry, comprehensive protocols and methods to
			 ensure the accuracy, completeness, consistency, and transparency of data on
			 greenhouse gas emissions and feedstock production, refining, importation,
			 exportation, and consumption submitted to the Registry that include—
					(A)accounting and reporting
			 standards for feedstock production, refining, importation, exportation, and
			 consumption;
					(B)a requirement that, if
			 technologically feasible, submitted data are monitored using monitoring systems
			 for fuel flow or emissions, such as continuous emission monitoring systems or
			 equivalent systems of similar rigor, accuracy, quality, and timeliness;
					(C)a requirement that, if a
			 facility has already been directed to monitor emissions of a greenhouse gas
			 using a continuous emission monitoring system under existing law, that system
			 be used in complying with this Act with respect to the greenhouse gas;
					(D)for cases in which the
			 Administrator determines that monitoring emissions with the precision,
			 reliability, accessibility, and timeliness similar to that provided by a
			 continuous emission monitoring system are not technologically feasible,
			 standardized methods for calculating greenhouse gas emissions in specific
			 industries using other readily available and reliable information, such as fuel
			 consumption, materials consumption, production, or other relevant activity
			 data, if those methods do not underreport emissions, as compared with the
			 continuous emission monitoring system;
					(E)information on the
			 accuracy of measurement and calculation methods;
					(F)methods to avoid
			 double-counting of greenhouse gas emissions;
					(G)protocols to prevent an
			 affected facility from avoiding the reporting requirements of this title;
			 and
					(H)protocols for
			 verification of data submitted by affected facilities.
					(2)Best
			 practicesThe protocols and methods developed under paragraph (1)
			 shall incorporate and conform to the best practices from the most recent
			 Federal, State, and international protocols for the measurement, accounting,
			 reporting, and verification of greenhouse gas emissions to ensure the accuracy,
			 completeness, and consistency of the data.
				(b)Verification;
			 information by reporting entitiesEach affected facility
			 shall—
				(1)provide information
			 sufficient for the Administrator to verify, in accordance with the protocols
			 and methods developed under subsection (a), that the feedstock data and
			 greenhouse gas emission data of the affected facility have been completely and
			 accurately reported; and
				(2)ensure the submission or
			 retention, for the 5-year period beginning on the date of provision of the
			 information, of—
					(A)data sources;
					(B)information on internal
			 control activities;
					(C)information on
			 assumptions used in reporting emissions and fuels;
					(D)uncertainty analyses;
			 and
					(E)other relevant data and
			 information to facilitate the verification of reports submitted to the
			 Registry.
					(c)Waiver of reporting
			 requirementsThe Administrator may waive reporting requirements
			 for specific facilities if the Administrator determines that sufficient and
			 equally or more reliable data are available under other provisions of
			 law.
			(d)Missing
			 DataIf information, satisfactory to the Administrator, is not
			 provided for an affected facility, the Administrator shall—
				(1)prescribe methods to
			 estimate emissions for the facility for each period for which data are missing,
			 reflecting the highest emission levels that may reasonably have occurred during
			 the period for which data are missing; and
				(2)take appropriate
			 enforcement action pursuant to this section.
				6.Federal greenhouse gas
			 registry
			(a)EstablishmentNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall promulgate regulations establishing a Federal greenhouse gas registry
			 that—
				(1)builds upon the final
			 rule promulgated in accordance with the sixth undesignated paragraph of the
			 matter under the heading Administrative Provisions, Environmental Protection
			 Agency under title II of division F of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat.
			 2128);
				(2)makes changes necessary
			 to achieve the purpose described in section 2; and
				(3)requires emission
			 reporting to begin by not later than January 1, 2011.
				(b)AdministrationIn
			 establishing the Registry, the Administrator shall—
				(1)design and operate the
			 Registry;
				(2)establish an advisory
			 body that is broadly representative of private enterprise, agriculture,
			 environmental groups, and State, tribal, and local governments to guide the
			 development and management of the Registry;
				(3)provide coordination and
			 technical assistance for the development of proposed protocols and methods,
			 taking into account the Climate Registry, to be published by the
			 Administrator;
				(4)(A)develop an electronic
			 format for reporting under guidelines established under section 4(a)(1);
			 and
					(B)make the electronic
			 format available to reporting entities;
					(5)verify and audit the data
			 submitted by reporting entities;
				(6)establish consistent
			 policies for calculating carbon content and greenhouse gas emissions for each
			 type of feedstock reported under section 4;
				(7)calculate carbon content
			 and greenhouse gas emissions associated with the combustion of feedstock data
			 reported by reporting entities; and
				(8)immediately publish on
			 the Internet all information contained in the Registry, except in any case in
			 which publishing the information would result in a disclosure of—
					(A)information vital to
			 national security, as determined by the President; or
					(B)confidential business
			 information that cannot be derived from information that is otherwise publicly
			 available and that would cause significant calculable competitive harm if
			 published (except that information relating to greenhouse gas emissions shall
			 not be considered to be confidential business information).
					(c)Third-Party
			 VerificationThe Administrator may use the services of third
			 parties that have no conflicts of interest to verify reports required under
			 section 4.
			(d)RegulationsThe
			 Administrator shall—
				(1)not later than 180 days
			 after the date of enactment of this Act, propose regulations to carry out this
			 section; and
				(2)not later than July 1,
			 2009, promulgate final regulations to carry out this section.
				7.Enforcement
			(a)Civil
			 ActionsThe Administrator may bring a civil action in United
			 States district court against the owner or operator of an affected facility
			 that fails to comply with any requirement of this Act.
			(b)PenaltyAny
			 person that has violated or is violating this Act shall be subject to a civil
			 penalty of not more than $25,000 per day of each violation.
			Amend the title so as to read:
	 A bill to direct the Administrator of the Environmental Protection
	 Agency to establish a Federal greenhouse gas
	 registry..
	
		September 24 (legislative day, September 17),
		  2008
		Reported with an amendment and an amendment to the
		  title
	
